Mullen C. J.
delivered the opinion of the Court at the succeeding Jlugust term in Oxford.
When one man purchases of another real estajte, and receives a deed of it, containing no covenants as to seisin, title, or warranty; and it turns out that no title existed in the grantor, and so none passed to the grantee; the right of the grantee to recover back the purchase money will depend on the particular circumstances of the case. In some circumstances he may recover it back; in others he cannot. In the case before us, however, wre do not consider it necessary to examine the facts with a view to that question; because as the defendant has pleaded the statute of limitations, that of itself furnishes a complete bar to this action. The facts present to us a case of hardship on the part of the plaintiff: and so far as a Court of law could give him aid, it would be readily disposed to do it; but as the defendant not only relies on the merits of the cause, but insists on the statute for his protection, we are bound to administer the law to him, without any reference to the question of hardship. When the deed was made and delivered to the plaintiff in the year 1805, the proprietors had no title to the land therein described. If the plaintiff ever had a right of action to recover back the consideration, he had one then; there was at that moment, if ever, a failure of consid*408eration. In Miller v. Adams 16 Mass. 456, a judgment was reversed for a fault of the officer who served the writ; and within six years after the reversal the action was commenced, but not within six years from the time the fault or mistake of the officer was committed. The court decided that the right of action then accrued, and so the statute of limitations was a good bar. In the present case there is no pretence of á fraudulent concealment on the part of the defendant, or of the Pejepscot proprietors. They supposed the title was good, and the legislature of Massachusetts acted under this belief and understanding in the measures they adopted, respecting a large tract of land, of which the land described in the deed is a part. All were mistaken, and not undeceived till within six years next before the commencement of this suit. It is urged by the plaintiff’s counsel, that as this want of title was not discovered till within six years, the statute is no bar; that it did not commence running until the discovery was made. Such, however, is not the law: No case can be found where the statute has been avoided at law or in equity, unless on the ground of fraudulent concealment on the defendant’s part. First Mass. Turnpike Corp. v. Field 3 Mass. 201, was a case of such concealment. The case of Bree v. Holbeck Dougl. 654, was in all essential particulars similar to the present. The facts were that a- sum of money had been paid for certain estate, more than six years before the commencement of the action; and the estate sold was mortgaged property, as the défendant believed, when he sold the interest, he being an administrator. The mortgage deed was afterwards found to be a forgery; — but as the defendant had been innocent, and never concealed any facts within his knowledge, relating to the title, the Court held the statute of limitations to be a good bar. We perceive'no principle of law which can save this cause from the operation of the statute.
Though Judge Preble was not present at the argument of this cause, he has been consulted; and, having examined the opinion now delivered, concurs in the result, that the action is completely barred by the statute of limitations.

Verdict set aside and a new trial granted,